Case 1:21-mc-00640-GHW Document 7-1 Filed 08/05/21 Page 1 of 3




           EXHIBIT 1
        Case 1:21-mc-00640-GHW Document 7-1 Filed 08/05/21 Page 2 of 3




                      UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

 IN RE APPLICATION OF ALBERTO
 SAFRA FOR AN ORDER TO TAKE                       Case No. 21-MC ______
 DISCOVERY FOR USE IN FOREIGN
 PROCEEDINGS PURSUANT TO 28
 U.S.C. § 17



                   [PROPOSED] ORDER AUTHORIZING DISCOVERY

       Upon consideration of the Application And Petition For An Order To Conduct Discovery

For Use In Foreign Proceedings Pursuant To 28 U.S.C. § 1782 (the “Application”), submitted by

Mr. Alberto Safra and all papers submitted in support thereof, this Court finds that (1) the statutory

requirements of 28 U.S.C. § 1782 are satisfied, and (2) the factors identified by the United States

Supreme Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004), weigh in

favor of granting the Application.

       It is therefore ORDERED that

       (a)     the Application is granted;

       (b)     Petitioner is authorized to serve the subpoenas annexed as Exhibit 2 to the

               declaration of Lucas Bento upon Dr. Vivian Tabar, Dr. Eli L Diamond, Dr.

               Valentin Fuster, Dr. Susan Bressman, Mount Sinai Health System, Memorial

               Sloane Kettering Cancer Center (“Respondents”); and

       (c)     Petitioner is authorized to use any evidence obtained pursuant to the Subpoenas in

               any additional proceeding arising out of the same facts or transactions underlying

               Petitioner’s Application; and

       (d)     Respondents are directed to respond to such subpoenas pursuant to the Federal

               Rules of Civil Procedure and the Local Civil Rules of this Court.
Case 1:21-mc-00640-GHW Document 7-1 Filed 08/05/21 Page 3 of 3




SO ORDERED.

Date: ____________________, 2021

                                   _______________________________
                                   UNITED STATES DISTRICT JUDGE
